Dismissed and Opinion Filed June 17, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-00431-CV

                 IN THE INTEREST OF E.G.D. AND E.A.D., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-06657

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                  Opinion by Justice Bridges
       The Court has before it Denise Shelly Doyle’s June 7, 2016 motion to dismiss appeal for

want of jurisdiction. A review of the record shows Enoch Spurgeon Doyle filed his April 13,

2016 appeal of the trial court’s April 12, 2016 temporary orders.

       Appellate courts may review only final and appealable judgments or interlocutory orders

specifically made appealable by statute. See Lehmann v. Har Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Temporary orders involving child support and custody entered while a divorce

proceeding is pending are interlocutory, and no statutory provision authorizes appeal of those

orders. See TEX. FAM. CODE ANN. § 105.001(e) (West 2014); see also Dancy v. Daggett, 815
S.W.2d 548, 549 (Tex. 1991) (per curiam) (op. on mot. reh’g) (holding mandamus is appropriate

remedy to challenge temporary orders governing issues of conservatorship and child support

because trial court’s issuance of temporary orders not subject to interlocutory appeal). Here, the

orders Enoch seeks to appeal are temporary orders pending final decree of divorce. Therefore,
the interlocutory appeal is precluded by family code section 105.001(e). See TEX. FAM. CODE

ANN. § 105.001(e) (West 2014).

       We dismiss this appeal for lack of jurisdiction.




                                                     /David L. Bridges/
                                                     DAVID L. BRIDGES
                                                     JUSTICE

160431F.P05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF E.G.D. AND                      On Appeal from the 254th Judicial District
E.A.D., CHILDREN                                   Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-13-06657.
No. 05-16-00431-CV                                 Opinion delivered by Justice Bridges, Chief
                                                   Justice Wright and Justice Lang
                                                   participating.

        In accordance with this Court’s opinion of this date, the appeal is DISMISSED for want
of jurisdiction.

       We ORDER that Denise Shelly Doyle recover her costs, if any, of this appeal from

Enoch Spurgeon Doyle.

Judgment entered June 17, 2016.




                                             –3–